Where an. appeal from a justice of the peace is entered in this Court, and afterwards dismissed for want of recognizance, the appellee is entitled to costs in this Court.The appellant should recognize to prosecute, even if the opposite party waive his right to sureties.The action was commenced before a justice of the peace, who rendered judgment for the plaintiff. The defendant claimed an appeal. The plaintiff waived his right to sureties. No recognizance was entered into to prosecute the appeal. The defendant entered the action in this Court; and, at a subsequent term, on motion of plaintiff, the action was dismissed for want of recognizance. The presiding Judge ruled that the plaintiff was not entitled to costs after judgment of the justice, to which the plaintiff excepted.It was held, that plaintiff was entitled to costs as the prevailing party.